Appeal from a judgment of the Supreme Court (Kahn, J.), entered June 23, 1995, in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the State Board of Parole, inter alia, denying petitioner’s request for parole.
Petitioner was denied release on parole after his first parole hearing held on May 6, 1992. Petitioner appealed this decision to the State Board of Parole, which affirmed on December 22, 1992 and scheduled petitioner for reconsideration in June 1994. Petitioner’s second parole hearing was conducted on June 22, 1994 at which time he was again denied release on parole. He commenced this proceeding in March 1995 challenging respondent’s failure to hold his second parole hearing within 24 months of the first hearing. Inasmuch as the determination setting forth the date of petitioner’s reconsideration was rendered by the Board on December 22, 1992, we agree with Supreme Court that petitioner failed to timely commence this proceeding (see, CPLR 217). We further find that petitioner’s claim is moot since he was reconsidered for parole at the second hearing. Consequently, we need not address the merits of petitioner’s claim and find that Supreme Court properly dismissed the petition.
Cardona, P. J., Mikoll, White, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.